Citation Nr: 1500285	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  13-16 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to additional accrued benefits.  


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to February 1946 and from July 1947 to January 1950.  He died in December 2005.  His surviving spouse died in November 2009.  The appellant is their daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014, the appellant requested a videoconference hearing before the Board.  This matter must be remanded to afford her this due process right.

Accordingly, the case is REMANDED for the following action:

Schedule a Board videoconference hearing before a Veterans Law Judge.  The appellant and her representative should be notified of the date, time and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If for any reason, the appellant changes her mind and withdraws her request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




